Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
	(i) As the previously presented office action set forth, the combination of Wang and Jeong teach the limitations of previously presented claims 11 and 19 as well as the limitations of claims 14 and 23 which are now included in the currently amended claims. Therefore, both Wang and Jeong teach “wherein the substrate includes a display region and a non-display region surrounding the display region and wherein the organic adhesive layer is formed with an embankment structure surrounding the display region. 
	(ii) In regards to the applicant’s arguments with respect to claims 11, 19 and 20 that the combination of Furuie with Wang and Jeong fails to specifically teach the limitation “wherein the groove structure includes a crossed groove structure with a grid shape”, the examiner respectfully disagrees. In particular, the examiner believes that Furuie most definitely teaches this limitation. Specifically, Fig. 6B (reproduced below) most definitely shows a structure having embankment structures which are disconnected and each of said embankment structures are surrounded by a crossed groove structure with a grid shape. 

    PNG
    media_image1.png
    331
    305
    media_image1.png
    Greyscale

Furthermore, this feature now being presented in the current amendment and previously presented in claims 13 and 22 is described by ¶ 0038 of the applicant’s specification and depicted by Fig. 7 not Fig. 8 which seems to be implied by the applicant in the arguments. The examiner believes that Fig. 6B of Furuie and Fig. 7 of the applicant’s specification depict similar embodiments and therefore believes that the currently presented claims are adequately rejected by the prior art presented in the final rejection mailed on 12/24/2021. 

/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        February 19, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894